DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 11 February 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Allowable Subject Matter
Claims 1-4, 6, 8-30 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “determining whether to monitor a second signal based at least in part on the bit mask, wherein monitoring the second signal is based at least in part on determining that the UE is included in the one or more intended recipients; monitoring the signal based at least in part on the at least one identifier, wherein the signal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/22/2022